Appeal Dismissed and Memorandum Opinion filed November 5, 2019.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00680-CV

           BENJI’S EDUCATIONAL ACADEMY ET AL., Appellants
                                              V.

                       HARRIS COUNTY ET AL,, Appellees

                      On Appeal from the 113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-40976

                             MEMORANDUM OPINION

       Appellants1 filed their notice of appeal on September 2, 2019. Our records
show that appellants have not paid the appellate filing fee, and no evidence that
appellants are excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. Gov’t Code Ann. § 51.207; Tex. R. App. P. 5.



       1
          The appellants identified on the notice of appeal are “Theola Robinson as Director of
Benji [sic] Educational academy [sic] and Benji’s Educational Academy.”
      On October 3, 2019, this court ordered appellants to pay the appellate filing
fee on or before October 14, 2019, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                          2